Exhibit 10.1

 

 



NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).
THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE BEEN ACQUIRED
FOR INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE
OF REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.  

 



AMENDED AND RESTATED PROMISSORY NOTE  



Principal Amount: up to $900,000   Dated December 1, 2015     New York, New York





 

DT Asia Investments Limited, a company incorporated in the British Virgin
Islands (the “Maker”), promises to pay to the order of DeTiger Holdings Limited
or its registered assigns or successors in interest (the “Payee”), or order, the
principal sum of up to Nine Hundred Thousand Dollars ($900,000) (the “Principal
Amount”) in lawful money of the United States of America, on the terms and
conditions described below.  This promissory note (the “Note”) amends and
restates that certain Promissory Note, dated September 13, 2015 (the “Original
Note”). All payments on this Note shall be made by check or wire transfer of
immediately available funds or as otherwise determined by the Maker to such
account as the Payee may from time to time designate by written notice in
accordance with the provisions of this Note.



1. Principal. Subject always to Section 7A, the principal balance of this Note
shall be payable on the earlier of: (i) April 6, 2016; or (ii) the date on which
Maker consummates its initial business combination (the “Business Combination”)
(as described in the prospectus contained in Maker’s registration statement on
Form S-1 filed with the Securities and Exchange Commission in connection with
Maker’s initial public offering (the “IPO”)). The principal balance may be
prepaid at any time.

 

2. Interest. No interest shall accrue on the unpaid principal balance of this
Note.

 

3. Drawdown Requests. The principal of this Note may be drawn down from time to
time prior to the earlier of: (i) April 6, 2016; or (ii) the date on which Maker
consummates its Business Combination, upon written request from Maker to Payee
(each, a “Drawdown Request”). The Parties agree that the issuance of this Note
and assumption of an initial principal balance of Five Hundred Thousand Dollars
($500,000), constitutes full repayment of the Original Note, which had an unpaid
principal balance of Five Hundred Thousand Dollars ($500,000), as of the date of
this Note. Each subsequent Drawdown Request must state the amount to be drawn
down, and must not be an amount less than One Thousand Dollars ($1,000) unless
agreed upon by Maker and Payee. Payee shall fund each Drawdown Request no later
than five (5) business days after receipt of a Drawdown Request; provided,
however, that the maximum amount of drawdowns collectively under this Note is
Nine Hundred Thousand Dollars ($900,000). Once an amount is drawn down under
this Note, it shall not be available for future Drawdown Requests even if
prepaid. No fees, payments or other amounts shall be due to Payee in connection
with, or as a result of, any Drawdown Request by Maker. Notwithstanding the
foregoing, all payments shall be applied first to payment in full of any costs
incurred in the collection of any sum due under this Note, including (without
limitation) reasonable attorneys’ fees, and then to the reduction of the unpaid
principal balance of this Note.

 



1 

 



 

4. Application of Payments. All payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorney’s fees, then to the payment
in full of any late charges and finally to the reduction of the unpaid principal
balance of this Note.

 

5. Optional Conversion.

(a) Upon consummation of the Business Combination and at the Payee’s option, at
any time prior to payment in full of the principal balance of this Note, the
Payee may elect to convert up to Five Hundred Thousand Dollars ($500,000) (the
“Convertible Principal”) of the Note into that number of units (the “Units”)
equal to: (i) the portion of the principal amount of the Note being converted
pursuant to this Section 5, divided by (ii) $10.00, rounded up to the nearest
whole number. Each Unit shall have the same terms and conditions as the private
units issued simultaneously with the Maker’s IPO.

 

(b) Upon any complete or partial conversion of the Convertible Principal of this
Note: (i) such principal amount shall be so converted and such converted portion
of this Note shall become fully paid and satisfied, (ii) the Payee shall
surrender and deliver this Note, duly endorsed, to Maker or such other address
which Maker shall designate against delivery of the Units, (iii) Maker shall
promptly deliver a new duly executed Note to the Payee in the principal amount
that remains outstanding, if any, after any such conversion and (iv) in exchange
for all or any portion of the surrendered Note described in Section 5(a), Maker
shall deliver to Payee the Units, which shall bear such legends as are required,
in the opinion of counsel to Maker or by any other agreement between Maker and
the Payee and applicable state and federal securities laws.

 

(c) The Maker shall pay any and all issue and other taxes that may be payable
with respect to any issue or delivery of the Units upon conversion of this Note
pursuant hereto; provided, however, that the Payee shall pay any transfer taxes
resulting from any transfer requested by the Payee in connection with any such
conversion.

 

6. Events of Default. The following shall constitute an event of default (“Event
of Default”):

 

(a) Failure to Make Required Payments. Failure by Maker to pay the obligations
due pursuant to this Note within five (5) business days of the date specified
above.

 



2 

 

  

(b) Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary case
under any applicable bankruptcy, insolvency, reorganization, rehabilitation or
other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of Maker generally to pay its debts as such debts become due, or the
taking of corporate action by Maker in furtherance of any of the foregoing.

 

(c) Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of Maker in an involuntary
case under any applicable bankruptcy, insolvency or other similar law, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of Maker or for any substantial part of its property, or
ordering the winding-up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days.

 

7. Remedies. Subject always to Section 7A:

 

(a) Upon the occurrence of an Event of Default specified in Section 6(a) hereof,
Payee may, by written notice to Maker, declare this Note to be due immediately
and payable, whereupon the unpaid principal amount of this Note, and all other
amounts payable thereunder, shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 

(b) Upon the occurrence of an Event of Default specified in Sections 6(b) and
6(c), the unpaid principal balance of this Note, and all other sums payable with
regard to this Note, shall automatically and immediately become due and payable,
in all cases without any action on the part of Payee.

 

7A. Limited Recourse. Notwithstanding any other term or provision of this Note
(but without prejudice to Section 13), in the event that the unpaid principal
balance of this Note or any other sum payable hereunder becomes due from Maker
prior to the consummation of a Business Combination (including as a consequence
of any Event of Default under Section 6), the obligation to pay such amount
shall be limited to the extent of the assets of the Maker remaining or which
would remain following the payment of all other liabilities of the Maker,
whether actual, prospective or contingent, existing at the time such amount
becomes due, and the Payee (and its registered assigns or successors in
interest) shall have no other recourse or claim against the Maker or any of its
assets for any amount in excess of the amount of such remaining assets and the
obligation of the Maker to pay any part of the unpaid principal balance or other
any other sum which would remain unpaid as a result of this Section 7A shall be
deemed extinguished.

 



3 

 

  

8. Waivers. Maker waives presentment for payment, demand, notice of dishonor,
protest, and notice of protest with regard to the Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
on any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.

 

9. Unconditional Liability. Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note, and agrees that its liability shall be unconditional, without regard
to the liability of any other party, and shall not be affected in any manner by
any indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payee, and consents to any and all extensions of time, renewals,
waivers, or modifications that may be granted by Payee with respect to the
payment or other provisions of this Note, and agrees that additional makers,
endorsers, guarantors, or sureties may become parties hereto without notice to
Maker or affecting Maker’s liability hereunder.

 

10. Notices. All notices, statements or other documents which are required or
contemplated by this Agreement shall be: (i) in writing and delivered personally
or sent by first class registered or certified mail, overnight courier service
or facsimile or electronic transmission to the address designated in writing,
(ii) by facsimile to the number most recently provided to such party or such
other address or fax number as may be designated in writing by such party and
(iii) by electronic mail, to the electronic mail address most recently provided
to such party or such other electronic mail address as may be designated in
writing by such party. Any notice or other communication so transmitted shall be
deemed to have been given on the day of delivery, if delivered personally, on
the business day following receipt of written confirmation, if sent by facsimile
or electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.

 

11. Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE BRITISH VIRGIN ISLANDS, WITHOUT REGARD TO CONFLICT OF LAW
PROVISIONS THEREOF.

 

12. Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

13. Trust Waiver. Notwithstanding anything herein to the contrary, the Payee
hereby waives any and all right, title, interest or claim of any kind (“Claim”)
in or to any distribution of or from the trust account (“Trust Account”)
established by Maker in which the proceeds of the IPO and the proceeds of the
sale of the units issued in the private placement that occurred prior to the
IPO, as described in greater detail in the registration statement and prospectus
filed in connection with the IPO, were deposited, and hereby agrees not to seek
recourse, reimbursement, payment or satisfaction for any Claim against the Trust
Account for any reason whatsoever.

 

14. Amendment; Waiver. Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of the Maker and the Payee.

 

15. Assignment. This Note may be assigned by the Payee.

 

 

4 

 



 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed and delivered as a deed on the day and year first above
written.

 



  Executed as a deed by   DT ASIA INVESTMENTS LIMITED       Acting by: /s/
Stephen N. Cannon     Name: Stephen N. Cannon
Title: Director and Chief Executive Officer

 



5 



 

 

 

